DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 23 – A method, comprising: receiving, by a target access network node of a mobile network, a handover request sent by a source access network node, wherein the handover request comprises: a context of a flow, a context of a session, a context of a first radio bearer, network slice indication information of a first network slice, or network slice remapping policy information, performing admission control by the target access network node, wherein the admission control is used to: determine whether to accept the flow, the session, or the first radio bearer, wherein the flow, the session, or the first radio bearer is established for communication between a terminal device and the source access network node, or determine whether to accept remapping of the flow, the session, or the first radio bearer onto the first network slice which is supported by the target access network node, and sending, by the target access network node, a 
Regarding claim 29 - A method, comprising: receiving, by a first core network node, a path switch request sent by a target access network node, wherein the first core network node is an access and mobility management function supported by both a source access network node and the target access network node, and the path switch request comprises indication information of a semi-accepted flow, indication information of a semi-accepted session, or indication information of a semi-accepted radio bearer, deciding, by the first core network node, whether to remap the semi-accepted flow, the semi-accepted session, or the semi-accepted radio bearer onto a network slice, and sending, by the first core network node, a path switch request reply to the target access network node, wherein the path switch request reply comprises: the semi-accepted flow whose path is successfully switched, the semi-accepted session whose path is successfully switched, the semi-accepted radio bearer whose path is successfully switched, the semi-accepted session whose path fails to be switched, the semi-accepted radio bearer whose path fails to be switched, the semi-accepted flow whose path fails to be switched, network slice indication 
Regarding claim 34 – An apparatus, comprising: a processor, a receiver, configured to receive a handover request sent by a source access network node, wherein the handover request comprises: a context of a flow, a context of a session, a context of a first radio bearer, network slice indication information of a first network slice, or network slice remapping policy information, a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: perform admission control, wherein the admission control is used to: determine whether to accept the flow, the session, or the first radio bearer, wherein the flow, the session, or the first radio bearer is established for communication between a terminal device and the source access network node, or determine whether to accept remapping of the flow, the session, or the first radio bearer onto the first network slice which is supported by the apparatus, and a transmitter, configured to send a handover request reply to the source access network node, wherein the handover request reply comprises: a configuration of the first radio bearer that has been accepted or modified by the apparatus, a configuration of a second radio bearer newly established by the apparatus, a mapping relationship between the flow and the first radio bearer, a mapping relationship between the flow and the second radio bearer, a mapping relationship between the session and the first radio bearer, a mapping relationship between the session and the second radio bearer, a mapping relationship between the flow and network slice indication information of a second network slice, and the second network slice is a new network slice, or a mapping relationship between the session and the network slice indication information of the second network slice, and the second network slice is a new network slice.
Regarding claim 39 - An apparatus, comprising: a processor, a receiver, configured to receive a path switch request sent by a target access network node, wherein the path switch request comprises indication information of a semi-accepted flow, indication information of a semi-accepted session, or indication information of a semi-accepted radio bearer, a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: decide whether to remap the semi-accepted flow, the semi-accepted session, or the semi-accepted radio bearer onto a network slice, and a transmitter, configured to: send a path switch request reply to the target access network node, wherein the path switch request reply comprises: the semi-accepted flow whose path is successfully switched, the semi-accepted session whose path is successfully switched, the semi-accepted radio bearer whose path is successfully switched, the semi-accepted session whose path fails to be switched, the semi-accepted radio bearer whose path fails to be switched, the semi-accepted flow whose path fails to be switched, network slice indication information of the network slice, wherein the network slice is a new network slice, a context of a modified flow, a context of a modified session, or a context of a modified radio bearer.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 22-27, 29-32, and 34-42 are allowable over the prior art of record.

Conclusion

Claims 23-27, 29-32, and 34-42 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun et al. (US 2019/0239147 A1) discloses method for connecting to network and user equipment.
Lee et al. (US 2011/0002304 A1) discloses enhanced delay management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
5 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465